FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2016 UNILEVER PLC (Translation of registrant's name into English) UNILEVER HOUSE, BLACKFRIARS, LONDON, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No .X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Exhibit 99 attached hereto is incorporated herein by reference. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNILEVER PLC /S/ T E LOVELL ByT E LOVELL SECRETARY Date: 31 May 2016 EXHIBIT INDEX EXHIBIT NUMBEREXHIBIT DESCRIPTION 99 Notice to London Stock Exchange Exhibit 99 This Report on Form 6-K contains the following: Exhibit 1: Stock Exchange announcement dated 11 May 2016 entitled ‘Director/PDMR shareholding’ Exhibit 1: NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS Unilever PLC was notified on 11 May 2016 of the following transaction which took place on 10 May 2016: Mr G Pitkethly (Director)purchased 4 Unilever PLCOrdinary 3 1/9 pence shares at a price of 3190.7825p per share under the Unilever PLC Share Incentive Plan. The above transaction was carried out in the UK This announcement is made following notifications under Disclosure and Transparency rule 3.1.4(R)(1)(a). Name of contact and telephone number for queries: SAMANTHA HOOD - +44(0) Name of authorised official of issuer responsible for making notification: TONIA LOVELL - COMPANY SECRETARY 11 May 2016
